Title: Thomas Jefferson to Samuel J. Harrison, 11 March 1813
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Dear Sir Mar. 11. 13
          I wrote you on the 7th a request that the money for my tobo might be paid in Richmond. it now occurs that I have about 250.D. of debts to pay in the neighborhood of Poplar Forest which it would be more conveniently done by what is in your hands, than by drawing it back again from Richmd. you will oblige me therefore by paying that sum, when due, to Jeremiah A. Goodman, and having
			 paiment made of the balance only at the counting house of Gibson & Jefferson in Richmond. Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        